DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 3, 11, and 16 have been amended.

Objections to the Claims
Amendments made to claim(s) 1-10 and 16-20 have overcome the previous objections. Claim(s) 1-10 and 16-20 are no longer objected.

Objections to the Drawings
Replacement sheets for the Figure(s) 1 have overcome the previous objections. Drawings are no longer objected.

Rejections under 35 USC 112
New ground of 112 rejection(s) are necessitated by amendments.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 11/30/2020 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 11 and 16 to patentably distinguish over prior art of Fukushima alone or in combination with others, however the Examiner believes that Fukushima in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-20 herein.                                                                                                                                                                                                

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim(s) 1, 11 and 16 have been amended with limitation that recite(s) “the circuitry in order to filter one or more signals that have a digital high value”. This is a new matter without proper antecedent basis in the specification. Regarding the Office requirement for antecedent basis in the specification, MPEP 608.01(i) states (quoting 35 CFR 1.75):

 "The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR § 1.58(a).)"

Furthermore, the examiner notes that the MPEP 608.01(o) also repeats the requirement for disclosed antecedent basis, especially for amendments to claim limitations, and cautions the examiner concerning clear support or antecedent basis: 
"Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. Note that examiners 

Claim(s) 3-6, 11-15 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Regarding Claim(s) 1, 11 and 16, a phrase "the circuitry in order to filter one or more signals that have a digital high value" renders the claim indefinite because the phrase “the circuitry in order to filter” is unclear. For examination purpose, The Examiner interprets that claimed limitation read as “the circuitry filters one or more signals that have a digital high value”.  See MPEP § 2173.05(d).
Claim(s) 12 and 16-17 recite one or more of term(s) “the test cards”, “the plurality of instrument”, “plurality of instrument cards”. There is insufficient antecedent basis for the term(s). For examination purpose, The Examiner interprets these term(s) are represented by a term “the plurality of instruments cards”.
Claim(s) 4 and 6 are dependent but recite same limitation, thus fails to further limit the claim and unclear. For examination purpose, The Examiner interprets that claimed limitation includes “wherein for the first plurality of connector assemblies:” and “wherein for the second plurality of connector assemblies:”, respectively.

Dependent Claim(s) 2-3, 5, 7-10, 13-15 and 18-20 not specifically addressed share the same 112 rejection(s) as Claim 1, 11 or 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 20090160467; hereinafter Fukushima) in view of Oberle et al. (US 20070239385). 
Regarding claim 1, Fukushima teaches in figure(s) 1-13 a device to test one or more electronic components (electronic device 310), comprising: 
first instrument card (performance board 300; figure 10) comprising a first test device (socket substrate 350; figures 6) communicatively coupled to at least a first connector (performance-board-side connectors 330a, 330b, 330c) assembly positioned on the first card (performance board 300); and 
a second instrument card (holding substrate 30) comprising a second test device (connection unit 100 for testing apparatus 200) communicatively coupled to at least a second connector (connection-unit-side connectors 64a,64b,64c) assembly positioned on the second card (holding substrate 30), 
wherein the at least a first connector assembly is directly communicatively coupled to the at least a second connector assembly to provide a direct communication interface (para. 123 -  A plurality of connection-unit-side connectors (64a, 64b and 64c) is provided on the holding substrate 30 is connected with the performance-board-side connectors (330a, 330b and 330c) provided in the performance board 300) between the first instrument card and the second instrument card that is not routed via a backplane (no backplane routing needed as interpreted from abs. - "A connection unit for electrically connecting a DUT mounting board, on which an IC socket is mounted, with a testing apparatus for testing an electronic device inserted into the IC socket”).
Fukushima does not teach explicitly circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value.
However, Oberle teaches in figure(s) 1-10 circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level (para. 13 -  inputs for receiving the measured value and the reference value and produces a differential value from these two values), the circuitry in order to filter one or more signals that have a digital high value (para. 13 - tolerance filter has inputs for receiving the tolerance value and the differential value and produces the output value using the tolerance value and the differential value; para. 98 - variables MSB_ and MSB.sub.+ may each assume the values 0 or 1; figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima by having circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value taught by Oberle in order to provide "An electric tolerance analysis circuit for digital and digitized measured values has inputs for receiving a measured value, a reference value, and a tolerance value and also an output for transmitting an output value. The electric tolerance analysis circuit also has a checking device for checking the measured value using at least one prescribable tolerance criterion and has an output device for outputting an output value which is obtained from the state of the checking device, depending on whether or not the measured value meets the respective prescribed tolerance criterion" (abstract).


Regarding claim 2, Fukushima teaches in figure(s) 1-13 the device of claim 1, wherein: the first instrument card comprises a first plurality of connector  (performance-board-side connectors 330a, 330b, 330c) assemblies arranged in predetermined locations with respect to a central position on the first instrument card (performance board 300); and the second instrument card comprises a second plurality of connector (connection-unit-side connectors 64a,64b,64c) assemblies arranged in corresponding predetermined locations with respect to a central position on the second instrument card (holding substrate 30).

Regarding claim 3, Fukushima teaches in figure(s) 1-13 the device of claim 2, wherein the first plurality of connector assemblies (performance-board-side connectors 330a, 330b, 330c) comprises: a first connector set positioned in a first corner of the first instrument card; a second connector set positioned in a second corner of the first instrument card; a third connector set positioned in a third corner of the first instrument card; and a fourth connector set positioned in a second corner of the first instrument card (connection arrangement positions 34 with positioning members 42 in substrate 30 of figure 13).

Regarding claim 4, Fukushima teaches in figure(s) 1-13 the device of claim 3, wherein: the first connector set and the third connector set are disposed in a first orientation; and the second connector set and the fourth connector set are disposed in a second orientation, approximately perpendicular to the first orientation (connection positions 34/members 42 are arranged in a square configuration on substrate 30 in figure 13).

Regarding claim 5, Fukushima teaches in figure(s) 1-13 the device of claim 4, wherein the second plurality of connector assemblies comprises: a first connector set (connection positions 34/members 42 are arranged in a square configuration on substrate 30 in figure 13).

Regarding claim 6, Fukushima teaches in figure(s) 1-13 the device of claim 5, wherein: the first connector set and the third connector set are disposed in a first orientation; and the second connector set and the fourth connector set are disposed in a second orientation, approximately perpendicular to the first orientation (connection arrangement positions 34 with positioning members 42 in substrate 30 of figure 13).

Regarding claim 7, Fukushima teaches in figure(s) 1-13 the device of claim 1, further comprising: a device under test (DUT) card comprising a socket (IC socket 320) to receive the one or more electronic components to be tested (electronic device 310) and communicatively coupled to at least a third connector assembly, wherein the at least a third connector assembly (connection cables 66a, 66b, 66c; figure 10) is communicatively coupled to the at least a second connector assembly (connection-unit-side connectors 64a,64b,64c) of the second instrument card to provide a communication interface between the first instrument card, the second instrument card, and the one or more electronic components to be tested on the device under test (DUT) card.

Regarding claim 8, Fukushima teaches in figure(s) 1-13 the device of claim 7, wherein: the device under test (DUT) card comprises a third plurality of connector assemblies (signal wirings 340a, 340b, 340c in figure 10) arranged in predetermined locations with respect to a central position on the device under test (DUT) card (310/320).

Regarding claim 9, Fukushima teaches in figure(s) 1-13 the device of claim 8, wherein the third plurality of connector assemblies (310/320 connectors 364 in figures 5,9; performance-board-side connectors 330a, 330b, 330c in figure 10) comprises: a first connector set positioned in a first corner of the device under test (DUT) card; a second connector set positioned in a second corner of the device under test (DUT) card; a third connector set positioned in a third corner of the device under test (DUT) card; and a fourth connector set positioned in a fourth corner of the device under test (DUT) card (connection positions 34/members 42 are arranged in a square configuration on substrate 30 in figure 13).

Regarding claim 10, Fukushima teaches in figure(s) 1-13 the device of claim 9, wherein: the first connector set and the third connector set are disposed in a first orientation; and the second connector set and the fourth connector set are disposed in a second orientation, approximately perpendicular to the first orientation (connection positions 34/members 42 are arranged in a square configuration on substrate 30 in figure 13).

Regarding claim 11, Fukushima teaches in figure(s) 1-13 a device to test one or more electronic components, comprising: 
a plurality of instrument cards (performance board 300, holding substrate 30; figure 10) comprising a plurality of test devices (socket substrate 350, connection unit 100 for testing apparatus 200); and 
at least one device under test (DUT) card comprising a socket (IC socket 320) to receive the one or more electronic components (electronic device 310) to be tested, 
wherein the plurality of instrument cards and the at least one DUT card comprise connector assemblies (performance-board-side connectors 330a, 330b, 330c, connection-unit-side connectors 64a,64b,64c) to provide a direct communication interface between plurality of test cards (testing apparatus 200) and the one or more electronic components to be tested (para. 123 -  A plurality of connection-unit-side connectors (64a, 64b and 64c) is provided on the holding substrate 30 is connected with the performance-board-side connectors (330a, 330b and 330c) provided in the performance board 300) that is not routed via a backplane.
Fukushima does not teach explicitly circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value.
However, Oberle teaches in figure(s) 1-10 circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level (para. 13 -  inputs for receiving the measured value and the reference value and produces a differential value from these two values), the circuitry in order to filter one or more signals that have a digital high value (para. 13 - tolerance filter has inputs for receiving the tolerance value and the differential value and produces the output value using the tolerance value and the differential value; para. 98 - variables MSB_ and MSB.sub.+ may each assume the values 0 or 1; figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima by having circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value taught by Oberle in order to provide "An electric tolerance analysis circuit for digital and digitized measured values has inputs for receiving a measured value, a reference value, and a tolerance value and also an output for transmitting an output value. The electric tolerance analysis circuit also has a checking device for checking the measured value using at least one prescribable tolerance criterion and has an output device for outputting an output value which is obtained from the state of the checking device, depending on whether or not the measured value meets the respective prescribed tolerance criterion" (abstract).

Regarding claim 12, Fukushima teaches in figure(s) 1-13 the device of claim 11, wherein the connector assemblies are arranged in predetermined locations with respect to a central position on the respective instrument cards such that the connector assemblies form electrical interconnects when the test cards are stacked (para. 132 - a plurality of arrangement positions 34 is provided so as to change the position of the connection-unit-side connector 64 in both radial and circumferential directions taking the placement position 312 of the IC socket 320 as a center).

Regarding claim 13, Fukushima teaches in figure(s) 1-13 the device of claim 11, wherein the connector assemblies form a communication bus between the device under test (DUT) card and the plurality of instrument cards (para. 90 - low frequency signal wiring 376 is formed at one of plurality of layers of the socket substrate 350, allows the through hole for low frequency 374 and the single-sided hole for low frequency 360 to be electrically connected, and transfers the test signals of low frequency. In the socket substrate 350, the GND wiring 378 is formed at a plurality of layers, and the low frequency signal wiring 376 is formed between any of the GND wirings 378; figure 5).

Regarding claim 16, Fukushima teaches in figure(s) 1-13 a method to test one or more electronic components, comprising: 
communicatively coupling a plurality of instrument cards (performance board 300, holding substrate 30; figure 10) comprising a plurality of test devices (socket substrate 350, connection unit 100 for testing apparatus 200); and 
communicatively coupling the plurality of instrument cards to at least one device under test (DUT) card comprising a socket (IC socket 320) to receive the one or more electronic components (electronic device 310) to be tested, 
wherein the plurality of instrument and the at least one DUT card comprise connector assemblies (performance-board-side connectors 330a, 330b, 330c, connection-unit-side connectors 64a,64b,64c) to provide a direct communication interface between plurality of instrument cards and the one or more electronic components to be tested (para. 123 -  A plurality of connection-unit-side connectors (64a, 64b and 64c) is provided on the holding substrate 30 is connected with the performance-board-side connectors (330a, 330b and 330c) provided in the performance board 300) that is not routed via a backplane.
Fukushima does not teach explicitly circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value.
However, Oberle teaches in figure(s) 1-10 circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level (para. 13 -  inputs for receiving the measured value and the reference value and produces a differential value from these two values), the circuitry in order to filter one or more signals that have a digital high value (para. 13 - tolerance filter has inputs for receiving the tolerance value and the differential value and produces the output value using the tolerance value and the differential value; para. 98 - variables MSB_ and MSB.sub.+ may each assume the values 0 or 1; figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima by having circuitry to drive a reference voltage to the device from a minimum voltage level to a maximum voltage level, the circuitry in order to filter one or more signals that have a digital high value taught by Oberle in order to provide "An electric tolerance analysis circuit for digital and digitized measured values has inputs for receiving a measured value, a reference value, and a tolerance value and also an output for transmitting an output value. The electric tolerance analysis circuit also has a checking device for checking the measured value using at least one prescribable tolerance criterion and has an output device for outputting an output value which is obtained from the state of the checking device, depending on whether or not the measured value meets the respective prescribed tolerance criterion" (abstract).

Regarding claim 17, Fukushima teaches in figure(s) 1-13 the method of claim 16, wherein the connector assemblies are arranged in predetermined locations with respect to a central position on the respective instrument cards such that the connector assemblies form electrical interconnects when the test cards are stacked (para. 132 - a plurality of arrangement positions 34 is provided so as to change the position of the connection-unit-side connector 64 in both radial and circumferential directions taking the placement position 312 of the IC socket 320 as a center).

Regarding claim 18, Fukushima teaches in figure(s) 1-13 the method of claim 16, wherein the connector assemblies for a communication bus between the device under test (DUT) card and the plurality of instrument cards (para. 90 - low frequency signal wiring 376 is formed at one of plurality of layers of the socket substrate 350, allows the through hole for low frequency 374 and the single-sided hole for low frequency 360 to be electrically connected, and transfers the test signals of low frequency. In the socket substrate 350, the GND wiring 378 is formed at a plurality of layers, and the low frequency signal wiring 376 is formed between any of the GND wirings 378; figure 5).

Claim(s) 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Oberle, and further in view of Breinlinger et al. (US 20090224785).
Regarding claim 14, Fukushima teaches in figure(s) 1-13 the device of claim 11, 
Fukushima does not teach explicitly wherein the connector assemblies comprise a plurality of pins dedicated to shared system resources.
However, Breinlinger teaches in figure(s) 1-18 wherein the connector assemblies (top & bottom surface contacts in figure 3A) comprise a plurality of pins (probe pins 104a, 304a, terminals 108, 308) dedicated to shared system resources (substrate 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima by having wherein the connector assemblies comprise a plurality of pins dedicated to shared system resources as taught by Breinlinger in order to provide "The electronic apparatus can include a substrate and a plurality of electrically conductive resilient contact structures, which can extend from the substrate" (abstract).

Regarding claim 15, Fukushima in view of Oberle and Breinlinger teaches the device of claim 14, 
Breinlinger additionally teaches in figure(s) 1-18 wherein the connector assemblies comprise at least one pin coupled to a power supply (para. 31 - one or both of contact structures 104c, 304c in FIG. 3A or terminal 308c in FIG. 3B can be electrically connected directly or indirectly e.g., through other electrical conductors) to a signal source, a power source, or ground, and contact structure 304c in FIG. 3A or terminal 308c in FIG. 3B can be electrically connected to contact structure 104c by via 302c).
 
Regarding claim 19, Fukushima teaches in figure(s) 1-13 the method of claim 16, 
Fukushima does not teach explicitly wherein the connector assemblies comprise a plurality of pins dedicated to shared system resources.
However, Breinlinger teaches in figure(s) 1-18 wherein the connector assemblies (top & bottom surface contacts in figure 3A) comprise a plurality of pins (probe pins 104a, 304a, terminals 108, 308) dedicated to shared system resources (substrate 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima by having wherein the connector assemblies comprise a plurality of pins dedicated to shared system resources as taught by Breinlinger in order to provide "The electronic apparatus can include a substrate and a plurality of electrically conductive resilient contact structures, which can extend from the substrate" (abstract).

Regarding claim 20, Fukushima in view of Oberle and Breinlinger teaches the method of claim 16, 
Breinlinger additionally teaches in figure(s) 1-18 wherein the connector assemblies comprise at least one pin coupled to a power supply (para. 31 - one or both of contact structures 104c, 304c in FIG. 3A or terminal 308c in FIG. 3B can be electrically connected directly or indirectly e.g., through other electrical conductors) to a signal source, a power source, or ground, and contact structure 304c in FIG. 3A or terminal 308c in FIG. 3B can be electrically connected to contact structure 104c by via 302c).
                                                                                                                                                                                          
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868